Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release ("Agreement"), effective as of the
date described in Section 13 below (the “Effective Date”), is made and entered
into by and between Washington Real Estate Investment Trust ("WRIT") and Laura
M. Franklin ("Employee").


WHEREAS, Employee has been employed by WRIT and has communicated her decision to
retire from WRIT, and in order to provide for an orderly transition her
employment will cease as set forth in this Agreement in connection with
Employee’s resignation from WRIT; and


WHEREAS, the parties desire to amicably resolve all matters between them on a
full and final basis;


NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:


1. Resignation and Return of Property: Employee will continue to serve as
Executive Vice President Accounting & Administration of WRIT through the later
of July 31, 2015 or the filing of WRIT’s Form 10-Q for the second quarter of
2015, or such earlier date as may be determined by the President & CEO and
communicated to Employee in writing (the “Officer Resignation Date”). Commencing
upon the Officer Resignation Date (a) Employee’s services will cease to be
full-time and the level of Employee’s services are reasonably anticipated by the
parties to be 20% (twenty percent) or less of the average level of services
Employee performed for WRIT over the immediately preceding 36 (thirty-six) month
period, as a result of which Employee shall incur a “Separation from Service”
within the meaning of Section 409A of the Internal Revenue Code on the Officer
Resignation Date, and (b) Employee shall not be required to work in WRIT’s
primary offices except as may be requested by WRIT or as may be necessary to do
her work. After the Officer Resignation Date, Employee shall continue to serve
as an employee of WRIT but not as an officer through December 31, 2015 (the
“Resignation Date”), as of which date Employee’s employment shall terminate.
Consistent with the foregoing, Employee shall resign from the following
positions on the Officer Resignation Date (and shall execute all documents
reasonably requested by WRIT to effectuate such resignations): (i) Executive
Vice President Accounting & Administration, and (ii) all officer, board of
director and board of manager positions (or comparable positions) with all
affiliated entities of WRIT (collectively, “Affiliates”). From the Officer
Resignation Date through the Resignation Date, Employee’s salary will continue
at its current level and Employee will continue to participate in all
compensation plans of WRIT that are available to executive officers. However,
Employee will not be eligible for payment under WRIT’s Executive Officer
Severance Pay Plan as of the Officer Resignation Date, the Resignation Date or
otherwise.


Employee will diligently pursue the responsibilities of the Executive Vice
President Accounting & Administration of WRIT as long as she remains in such
position. Thereafter until the Resignation Date, as an employee of WRIT,
Employee will assist WRIT in (a) transitioning the roles of chief accounting&
administration officer to the new person(s) elected by WRIT’s



--------------------------------------------------------------------------------



Board of Trustees and (b) performing such other duties as shall be reasonably
requested by the President & CEO. On or before the Resignation Date, Employee
will return all property of WRIT and its Affiliates, and all copies, excerpts or
summaries of such property, in her possession, custody or control.


2. Final Paycheck and Severance Benefits: Subject to Employee’s compliance with
and non-revocation of this Agreement, WRIT will provide Employee with the
following benefits:


(a) Accrued Salary and Vacation. WRIT will pay Employee for all earned but
unpaid salary and vacation accrued up to the Resignation Date in accordance with
its normal payroll practices.


(b) 2012 STIP and 2013 STIP. All of Employee’s restricted shares have already
been issued pursuant to the provisions of the WRIT’s Short-Term Incentive Plan
dated January 1, 2012 (the “2012 STIP”) for the 2012 and 2013 performance years
and any restricted shares that remain unvested will be fully vested as if
Employee retired on the Resignation Date pursuant to the provisions of Section
4.4 of the 2012 STIP.


(c) 2014 STIP. WRIT will pay to Employee in 2015 by March 15, 2015, all
compensation (if any) earned by Employee during the 2014 performance period
pursuant to the provisions of the WRIT’s Short-Term Incentive Plan dated January
1, 2014 (the “STIP”). Any restricted shares with respect to the 2014 performance
period will be issued by March 15, 2015 and will become fully vested as of the
Resignation Date as if Employee retired on the Resignation Date pursuant to the
provisions dealing with retirement in Section 4.4 of the STIP.


(d) 2015 STIP. WRIT will pay to Employee in 2016 by March 15, 2016, all
compensation (if any) earned by Employee during the 2015 performance period
pursuant to the provisions of the STIP. Any restricted shares with respect to
the 2015 performance period will be issued by March 15, 2016 and will be fully
vested as if Employee retired on the Resignation Date pursuant to the provisions
dealing with retirement in Section 4.4 of the STIP.


(e) 2009 LTIP. All of Employee’s unvested restricted stock units under the 2009
LTIP will be vested by February 18, 2015 and all of Employee’s restricted stock
units (including previously vested restricted stock units that have not yet been
paid) will be issued in common shares of WRIT by July 31, 2015 pursuant to
WRIT’s Long-Term Incentive Plan effective January 1, 2009.


(f) 2014 LTIP and 2015 LTIP. WRIT will pay to Employee six months after her
Separation from Service all compensation (if any) earned by Employee under
WRIT’s Long-Term Incentive Plan dated January 1, 2014 (the “LTIP”) during the
2014 and 2015 performance periods accruing up to the Resignation Date as if
Employee had retired on the Resignation Date pursuant to the provisions dealing
with retirement in Section 4.5 (in the case of clauses (i) or (ii) below) or
Section 4.4 (in the cases of clause (iii) or (iv) below) of the LTIP. Pursuant
to such provisions, Employee shall receive:



2

--------------------------------------------------------------------------------



(i) the regular 2014 award calculated based on the actual levels of achievement
of the performance goals as of the Resignation Date, but the award shall be
prorated in the proportion that the number of days elapsed from the beginning of
the performance period through the date Employee ceases to be an employee of
WRIT bears to the total number of days in the performance period;


(ii) the regular 2015 award calculated based on the actual levels of achievement
of the performance goals as of the Resignation Date, but the award shall be
prorated in the proportion that the number of days elapsed from the beginning of
the performance period through the date Employee ceases to be an employee of
WRIT bears to the total number of days in the performance period;


(iii) the one-time transition 2014 award for the performance period ending
December 31, 2014 pursuant to Section 5.12(a)(i) of the LTIP calculated based on
the actual levels of achievement of the performance goals as of the end of the
one-year performance period (i.e., December 31, 2014); and


(iv) the one-time transition 2014 award for the performance period ending
December 31, 2015 pursuant to Section 5.12(a)(ii) of the LTIP calculated based
on the actual levels of achievement of the performance goals as of the end of
the two-year performance period (i.e., December 31, 2015).


Any restricted shares issued to the Participant with respect to the foregoing
performance periods shall be fully vested.     


(g) SERP Vesting. Employee is already conditionally vested in her account under
WRIT’s Supplemental Executive Retirement Plan (the “SERP”). Employee’s SERP
account will be paid in a lump sum, subject to compliance with the 24 month
noncompete in the SERP, 90 days after 24 months following the Resignation Date
pursuant to Section 6.1 of the SERP.


(h) Deferred Compensation Plan. Employee will vest in a pro rata amount of the
unvested restricted stock units allocated to her matching contribution account
under WRIT’s Deferred Compensation Plan for Officers (the “DCP”) as if Employee
had retired pursuant to Section 4.3.2 of the DCP. The proration will be in the
proportion that the number of months Employee worked after the allocation of
restricted stock units through December 31, 2015 bears to 36, pursuant to the
provisions of Section 4.3.2 of the DCP. Payment will be made when required by
the DCP.


All amounts payable under this Agreement assume that Employee continues to be
employed by WRIT through the Resignation Date. In the event that Employee’s
employment is terminated for any reason (other than by WRIT without Cause (as
defined in the LTIP)) before the Resignation Date, Employee shall be entitled
only to the benefits provided under the terms of the applicable plans. Nothing
in Sections 2(b) to 2(h) shall be construed to modify or reduce the benefits to
which Employee would otherwise be entitled under the plan documents setting
forth the terms of the benefit programs referenced therein as would apply if
Employee had qualified to

3

--------------------------------------------------------------------------------



retire and in fact retired on the Resignation Date. In the event of any conflict
in the description of the benefits contained in Section 2(b) to 2(h) and the
plan documents, the terms of the plan documents will control.


It is understood and agreed that in accepting the benefits set forth in clauses
(a) through (h) above, Employee will forfeit any rights she may have to any
other form of compensation from WRIT, including without limitation any
compensation under WRIT’s Executive Officer Severance Pay Plan, except as
provided otherwise in Sections 2 and 3. All shares received by Employee shall
become unrestricted as set forth above and Employee shall thereafter be free to
sell or transfer. All amounts payable as described in this Section 2 shall be
subject to applicable federal and state tax and payroll withholding
requirements, which in the case of amounts issued in common shares of WRIT may
be satisfied by WRIT’s deduction of shares with a fair market value equal to the
withholding required.


3. Benefits: If applicable, Employee (and if applicable, Employee’s spouse and
dependents) will continue to participate in WRIT’s group health plan through the
Resignation Date in accordance with its terms and conditions. Thereafter,
Employee (and if applicable, Employee’s spouse and dependents) will be eligible
to continue participation in WRIT’s group health plan at her own expense in
accordance with and to the extent required by the federal COBRA law. Except as
expressly provided otherwise in this Agreement, Employee's entitlement to,
participation in, and accrual of, all other salary, compensation or benefits
from WRIT shall cease as of the Resignation Date, except that Employee shall
have such rights in such benefits as are required by law and plan documents,
including without limitation, Employee’s vested benefits in WRIT’s 401(k) plan,
in accordance with and to the extent permitted by plan documents.


4. References: Employee will direct all requests for employment references from
WRIT to WRIT’s Senior Vice President & General Counsel or WRIT’s Director of
Human Resources, Compensation & Benefits. If WRIT receives a request for
reference concerning Employee which is directed to said latter person, WRIT will
follow its normal policy of confirming dates of employment, position, duties and
salary.


5. [Intentionally Omitted.]


6. Mutual Releases:


A. Employee’s Release: In consideration for the benefits described herein, and
for other good and valuable consideration, which are of greater value than
Employee would normally be entitled upon the Resignation Date, Employee, on
behalf of herself, her heirs, executors, administrators, attorneys, agents,
representatives and assigns, hereby forever releases WRIT and its Affiliates,
and its and their officers, directors, trustees, owners, shareholders,
employees, insurers, benefit plans, agents, attorneys and representatives, and
each of their predecessors, successors and assigns, from any and all claims,
demands, suits, actions, damages, losses, expenses, charges or causes of action
of any nature whatsoever, whether known or unknown, relating in any way to any
act, omission, event, relationship, conduct, policy or

4

--------------------------------------------------------------------------------



practice prior to the Employee’s execution of this Agreement, including without
limitation her employment with WRIT and the termination thereof (“Claims”). This
release includes without limitation Claims for discrimination, harassment,
retaliation or any other violation under the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Maryland Human Rights Act, the Montgomery County Human Rights Act, and
any other Claims under all other federal, state or local laws; Claims for breach
of contract; Claims for wrongful discharge; Claims for emotional distress,
defamation, fraud, misrepresentation or any other personal injury; Claims for
unpaid compensation; Claims relating to benefits; Claims for attorneys' fees and
costs, Claims for reinstatement or employment; and all other Claims under any
federal, state or local law or cause of action. Employee represents that she has
not filed any such Claims, and she further agrees not to assert or file any such
Claims released by this Agreement in the future, except that Employee is not
prohibited from filing a charge with the Equal Opportunity Claims Commission but
expressly waives her right to personal recovery as a result of such charge. It
is understood and agreed that this Release does not apply to claims for breach
of this Agreement or Claims that cannot be released by law.


B. WRIT’s Release: In consideration for the benefits described herein, and for
other good and valuable consideration, WRIT and its Affiliates hereby forever
release Employee, her heirs, executors, administrators, agents, representatives
and assigns, from any and all claims, demands, suits, actions, damages, losses,
expenses, charges or causes of action of any nature whatsoever, whether known or
unknown, relating in any way to any act, omission, event, relationship, conduct,
policy or practice prior to the date Employee signs this Agreement (“WRIT’s
Claims”). This release includes without limitation WRIT’s Claims for breach of
any contract or duty; WRIT’s Claims for emotional distress, defamation, fraud,
misrepresentation or any other personal injury; WRIT’s Claims for overpaid
compensation; WRIT’s Claims relating to benefits; WRIT’s Claims for attorneys'
fees and costs; and all other WRIT’s Claims under any federal, state or local
law or cause of action. WRIT represents that it has not filed any such WRIT’s
Claims, and it further agrees not to assert or file any such WRIT’s Claims in
the future. It is understood and agreed that this Release does not apply to
claims for breach of this Agreement, WRIT’s Claims that cannot be released by
law, or WRIT’s Claims for fraud, embezzlement, intentional misconduct or any
other malfeasance or any WRIT’s Claims as to which indemnification of officers
is not permitted pursuant to WRIT’s written documents governing indemnification
of officers.


7. Reinstatement: Employee waives all claims for reinstatement or employment
with WRIT and its Affiliates, and its and their successors and assigns, and she
agrees not to seek such reinstatement or employment in the future unless the
parties agree otherwise in writing.


8. Confidentiality: Except as necessary to enforce or effectuate this Agreement
or as required by law or otherwise to satisfy SEC filing or disclosure
requirements (it being understood that WRIT intends to file this Agreement and a
summary of this Agreement with the SEC), or to the extent WRIT in good faith
deems necessary in communications with analysts and institutional investors, the
parties agree to keep this Agreement, the existence of this Agreement, and the
terms of this Agreement strictly confidential. Subject to the foregoing,
Employee shall not disclose the same to any third party except as necessary to
her attorneys, accountants and

5

--------------------------------------------------------------------------------



immediate family members (and only on the condition that they maintain such
confidentiality and Employee guarantees such confidentiality). Also subject to
the foregoing, WRIT shall not disclose the same to any third party except its
board of trustees, officers, attorneys, accountants and employees responsible
for effectuating the Agreement. Notwithstanding the foregoing, if either party
is asked about the reasons for Employee’s resignation, they may state in
substance that Employee resigned to effectuate her retirement or words
substantially to that effect.


9. Nondisparagement and Nonassistance: Employee agrees not to disparage, or
provide any disparaging information relating to, WRIT or any of its Affiliates
or its or their past, present or future management, officers, trustees or
employees to any person or entity who is not a party to this Agreement, and she
agrees not to provide any form of assistance to, or to cooperate with, any
person or entity asserting or intending to assert any claim or legal proceeding
against WRIT or any of its Affiliates except as may be required by law or legal
process. WRIT shall instruct its Human Resources Department and its Officers not
to disparage, or provide any disparaging information relating to, Employee to
any person or entity who is not a party to this Agreement, and it agrees not to
provide any form of assistance to, or to cooperate with, any person or entity
asserting or intending to assert any claim or legal proceeding against Employee,
except as may be required by law or legal process or as to any Claims that WRIT
may have (if any) which it has not released pursuant to Section 6(B).


10. Cooperation: Employee agrees to reasonably cooperate with WRIT upon request
by answering questions and providing information about matters of which she has
personal knowledge. In the event that WRIT becomes involved in any civil or
criminal litigation, administrative proceeding or governmental investigation,
Employee shall, upon request, provide reasonable cooperation and assistance to
WRIT, including without limitation, furnishing relevant information, attending
meetings and providing statements and testimony; it being understood that she
shall not be obligated if such cooperation or assistance would be in violation
of any agreements which Employee may hereafter enter into, or materially
interfere with Employee’s employment, business or family engagements. WRIT will
pay to Employee an hourly rate of $150 for time which Employee spends in
furtherance of such cooperation and reimburse Employee for all reasonable and
necessary expenses she incurs in complying with this Section 10, provided said
time and expenses are reasonable and necessary and approved by WRIT in advance.


11. Nondisclosure, Nonsolicitation and Noncompetition: Employee shall not,
except as required by law, use or disclose to any person or entity any
Confidential Information. For the purposes of this Section 11, “Confidential
Information” means information Employee obtained through or as a consequence of
her employment with WRIT relating to WRIT’s business or its tenants which is not
in the public domain and includes, without limitation, trade secrets, tenant
lists, lease rates, methods of operation, investment opportunities, business
plans, leads, financial information, research and statistical data. Information
does not lose its protection as Confidential Information if it is disclosed in
violation of an obligation not to disclose it. From the date of execution of
this Agreement through the Resignation Date and for a period of twelve (12)
months thereafter, Employee shall not (a) directly or indirectly for herself or
any other person or entity, whether as an employee, officer, director,
consultant, agent, representative,

6

--------------------------------------------------------------------------------



partner, owner, stockholder or in any other capacity, (i) solicit any person who
then is or was at any time in the preceding six month period employed by WRIT as
an employee or independent contractor, to resign from WRIT or to accept
employment as an employee or independent contractor with any other person or
entity; or (ii) solicit any person or entity who then is or was at any time in
the preceding six month period in a business relationship with WRIT to end or
curtail such relationship or to engage in business of the type engaged in by
WRIT with another person or entity, or (b) perform services as an employee,
officer, director or independent contractor for any publicly traded real estate
investment trust that has offices in the Washington, D.C. metropolitan area and
that is engaged in retail, multifamily or office real estate business.
Notwithstanding the foregoing sentence, WRIT may in its sole and absolute
discretion by action in writing waive or permit exceptions to the provisions of
clause (b). Employee agrees that these restrictions are reasonable and necessary
for the protection of WRIT’s business. Employee further agrees that in the event
she breaches any provision in this Section 11, WRIT shall be entitled to
injunctive relief in addition to such other relief as a court may deem proper.


12. Miscellaneous: This Agreement represents the entire agreement of the
parties, and supersedes all other agreements, discussions and understandings of
the parties, concerning the subject matter. All other express or implied
agreements of the parties not expressly contained or incorporated by reference
herein are terminated and of no further force or effect. This Agreement may not
be modified in any manner except in a written document signed by both parties.
Should any provision of this Agreement be held to be invalid or unenforceable by
a court of competent jurisdiction, it shall be deemed severed from the
Agreement, and the remaining provisions of the Agreement shall continue in full
force and effect, provided that, should the court determine that any provision
of Section 11 is unenforceable, the court shall modify such provision to make it
valid to the maximum extent permitted by law. In the event of any litigation to
enforce this Agreement, the prevailing party shall be awarded his or its
reasonable attorneys’ fees and costs.


13.     Consultation and Consideration: WRIT hereby advises Employee to consult
with an attorney at her own expense prior to signing this Agreement. Employee
may take up to twenty-one (21) days from the date she is given this Agreement to
consider it, but she may sign it sooner if she wishes. If she signs the
Agreement, she will have a period of seven (7) days to revoke her signature (the
"Revocation Period"). Thus, this Agreement will not become effective or
enforceable until the date that each party has signed the Agreement and the
Revocation Period has expired without Employee exercising her right of
revocation (the "Effective Date"). Any notice of revocation must be in writing
and must be received by WRIT’s General Counsel prior to the expiration of the
Revocation Period. If Employee signs this Agreement, she represents that he has
had sufficient time to consider it, and that he enters into it knowingly and
voluntarily with full understanding of its meaning and effect.


14. Governing Law:    This Agreement shall be construed exclusively in
accordance with the laws of Washington D.C., without regard to the principles of
conflicts of laws therein.


15. Assignment: This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. Employee may
not assign any right or

7

--------------------------------------------------------------------------------



obligation hereunder without WRIT’s prior written consent. WRIT may assign its
rights and obligations here under to any successor in interest.


16. Section 409A of the Code. To the extent that such requirements are
applicable, this Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and shall be
interpreted and administered in accordance with that intent. If any provision of
the Agreement would otherwise conflict with or frustrate this intent, that
provision will be interpreted and deemed amended so as to avoid the conflict.
Employee will incur a “separation from service” within the meaning of Section
409A as of the Resignation Date. All amounts paid hereunder shall be paid
pursuant to the provisions of the plan from which paid (except that Employee
shall be treated as retiring under such plan), and in the event of any conflict
between the provisions of such plan and this Agreement, the plan shall govern.


17. Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and together which shall constitute
one and the same instrument.


18. Nonadmissions: By entering into this Agreement, neither party is admitting
that it did anything wrong or improper or that it has any liability to the other
party.
 
Employee has had an opportunity to carefully review and consider this Agreement
with an attorney, and she has had sufficient time to consider it. After such
careful
consideration, she knowingly and voluntarily enters into this Agreement with
full understanding of its meaning and effect.


[REMAINDER OF PAGE BLANK]

8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.


LAURA M. FRANKLIN
 
WASHINGTON REAL ESTATE
 
 
 
 
 
INVESTMENT TRUST
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Laura M. Franklin
 
By:
 
/s/ Paul T. McDermott
 
Signature
 
 
 
 
 
 
 
 
 
 
Title:
President and CEO
 
 
 
 
 
 
 
 
 
Date:
02/18/15
 
Date:
02/18/15
 
 
 
 
 
 
 
 
 
 




9